tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c uniform issue list apr a ef hit t3 attention legend board a church b plan x dear this is in response to your request for a ruling dated date submitted by your authorized representative with respect to an arrangement under sec_403 of the internal_revenue_code the code letters dated date date date and date supplemented the request the following facts and representations have been submitted on your behalf church b is an association of churches church b is recognized as exempt from federal_income_tax as an organization described in sec_501 of the code as is board a as an integrated auxiliary of church b the internal_revenue_service recognized church b’s subordinate organizations as exempt in a group determination_letter dated krrkrkerek rk rkreek church b established plan x a plan which is intended to meet the requirements of sec_403 of the code board a’s principal purpose is the administration of plan x for the provision of retirement benefits for employees of church b board a’s by-laws recognize control by page church b by vesting sole power in the general assembly of church b to appoint the members of board a church b receives fees from the members of board a for operating plan x from which it pays the expenses of such operation the members of board a are required to be teaching elders ruling elders or deacons of church b teaching elders are ordained in and are members of the church b denomination but not of any particular local church that is part of church b ruling elders and deacons are members of local churches that are part of church b the religious purposes of board a include enabling church b personnel to carry on its ministry by providing for their retirements board a also serves religious and charitable purposes by relieving the suffering of poor ministers and lay workers and their dependents with monetary relief payments on the basis of financial need all administrative personnel employed by the administrative agency of church b that board a oversees are members of local churches that are part of church b on dissolution of board a and the trust it serves all assets would be distributed or held for eventual distribution when permitted to participants of plan x any non-trust assets held by the administrative agency of church b would remain assets of church b and would be redirected to other ministries of church b only eligible employees may participate in plan x eligible_employee is defined in in sec_1 dollar_figure and dollar_figure of plan x as an individual who is employed by church part b and shall include any church that is affiliated with church b the term employee shail also include a duly ordained minister of church b engaged in the exercise of his ministry with the approval of the appropriate offices of church b pursuant to sec_1 and article iv of plan x contributions may be made to the plan by salary reduction contributions nondeductible employee contributions discretionary employer contributions and rollover_contributions participants may make contributions to plan x under a salary reduction agreement contributions made pursuant to a salary reduction agreement shall be subject_to the limit on elective_deferrals all such salary reduction agreements shall be legally binding and irrevocable with respect to amounts earned while the agreement is in effect a salary reduction agreement shall apply only with respect to compensation_for services rendered to the employer by the participant which is not currently available and which has not been paid prior to the salary reduction commencement_date a participant may enter into more than one salary reduction agreement each year a salary reduction agreement may be terminated at any time with respect to the future compensation not currently paid or available such contributions are made on a tax-deferred basis and such contributions shall reduce the regular salary otherwise payable to the participant an eligible_employee may make a rollover_contribution to plan x which is a prior distribution from a plan described in sec_403 of the code section dollar_figure of plan x provides that a distributee receiving an eligible_rollover_distribution under plan x may elect to have the distribution rolled over in a direct_rollover to an eligible_retirement_plan page the maximum amount of elective_deferrals under plan x combined with elective_deferrals under any cash or deferred arrangements under sec_401 sec_408 or sec_403 of the code are limited under sec_5 c of plan x to the maximum dollar limit of sec_402 of the code increased by a qualified_participant if a participant has more than years_of_service with church b or another qualified_employer sec_5 b of plan x limits overall annual_additions to those of sec_415 of the code pursuant to sec_5 c of plan x this limitation may be under section dollar_figure of plan x all contributions and all earnings allocated to the account of a participant shall be fully vested and nonforfeitable at all times pursuant to section dollar_figure of plan x the participant may not anticipate encumber alienate or assign any of his rights claims or interests in plan x or any part thereof pursuant to section dollar_figure of plan x the entire_interest of each participant may commence distribution beginning no later than april of the calendar_year following the later of the calendar_year in which the participant attains age or the participant retires from service pursuant to section dollar_figure of plan x distributions of a participant’s accrued_benefit may not be made prior to the time the participant has had a severance of employment dies or becomes disabled or attains age section dollar_figure provides that all distributions will be made in accordance with sec_401 of the code including the minimum distribution incidental benefit requirements of sec_1_401_a_9_-2 of the income_tax regulations based on the foregoing you request the following rulings that plan x is a church_plan within the meaning of sec_414 of the code that board a is an organization controlled by or associated with a church or a convention or association of churches and has as its principal purpose or function the administration or funding of a plan within the meaning of sec_414 of the code that plan x satisfies the requirements of sec_403 of the code applicable to retirement income accounts and contains accounts that qualify as retirement income accounts under sec_403 that contributions made by an employer for an employee to the trust in compliance with the express terms of plan x and the provisions of the code and any earnings thereon will not be taxable to the employee when contributed or earned but will instead be taxable to the recipient only for the taxable_year in which such amounts are distributed page that for purposes of calculating the limits under sec_415 of the code all years_of_service of a participant as an employee of a church a convention or association of churches or any other organization that is exempt from tax under sec_501 and shares common religious bonds and convictions with church b will be treated as years_of_service for the same employer and all contributions for annuity_contracts for the participant by any of the foregoing during such years will be treated as contributions by the same employer that the failure of a participant’s account to comply with the minimum_distribution_rules under sec_401 a of the code or the minimum distribution incidental benefit rules under sec_401 will not affect the taxability of plan x accounts of any other participant that the failure of the contributions on behalf of one participant to comply with the exclusion_allowance described in sec_403 of the code or sec_415 defined contribution limit or the sec_402 elective_deferral limit will not affect the taxability of contributions and earnings thereon made for any other participant or the taxability of plan x accounts of any other participant that the failure of the contributions on behalf of a participant to comply with the defined contribution limits described in sec_415 of the code will not disqualify any portion of that participant’s account as a sec_403 annuity other than the portion consisting of the contributions that exceeded that limit and earnings thereon loan of plan x funds to a participant in compliance with the terms of plan that a x will not constitute a distribution with respect to ruling_request sec_1 and sec_414 of the code defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 page and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code in addition a church_plan must be established and maintained for its employees by a church or by a convention or association of churches which is exempt from tax under sec_501 as provided in sec_414 or by an organization described in sec_414 of the code church b is an association of churches church b is recognized as exempt from federal_income_tax as an organization described in sec_501 of the code in view of the stated purpose of church b its organization and structure its actual activities and its recognized status church b employees meet the definition of sec_414 of the code and are deemed to be employees of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church_or_convention_or_association_of_churches having established that the employees of church b are church employees the remaining issue is whether board a is an organization controlled by or associated with a church_or_convention_or_association_of_churches the principal purpose or function of which is the administration or funding of a plan within the meaning of sec_414 of the code in this regard plan x is sponsored by church b and is administered by board a board a's principal purpose is the administration of plan x for the provision of retirement benefits for employees of church b board a’s by-laws recognize control by church b by vesting sole power in the general assembly of church b to appoint the members of board a church b receives fees from the members of board a for operating plan x from which it pays the expenses of such operation the members of board a are required to be teaching elders ruling elders or deacons of church b teaching elders are ordained in and are members of the church b denomination but not of any particular local church that is part of church b ruling elders and deacons are members of local churches that are part of church b the members of board a share common religious bonds and convictions with church b page the religious purposes of board a include enabling church b personnel to carry on its ministry by providing for their retirements it is represented that board a also serves religious and charitable purposes by relieving the suffering of poor ministers and lay workers and their dependents with monetary relief payments on the basis of financial need all administrative personnel employed by the administrative agency of church b that board a oversees are members of local churches that are part of church b accordingly it is our view that that plan x is maintained by an organization that is controlled by or associated with a church_or_convention_or_association_of_churches and the principal purpose or function of which is the administration or funding of plan x for the provision of retirement benefits for the deemed employees of a church_or_convention_or_association_of_churches therefore we conclude with respect to your ruling_request sec_1 and that plan x is maintained by an organization described in sec_414 of the code and that plan x qualifies as a church_plan within the meaning of sec_414 with respect to ruling_request sec_3 and sec_403 of the code states that amounts contributed by the employer shall be excluded from the gross_income of the employee for the taxable_year to the extent that the aggregate of such amounts does not exceed the applicable limit under sec_415 provided the employee performs services for an employer which is exempt from tax under sec_501 of the code as an organization described in sec_501 or the employee performs services for an educational_institution as defined in sec_170 of the code which is a state a political_subdivision of a state or an agency_or_instrumentality of any one or more of the foregoing the annuity_contract is not subject_to sec_403 of the code the employee's rights under the contract are nonforfeitable except for failure to pay future premiums such contract is purchased under a plan which meets the nondiscrimination requirements of paragraph except in the case of a contract purchased by a church and in the case of a contract purchased under a plan which provides a salary reduction agreement the contract meets the requirements of sec_401 sec_403 of the code provides further that the employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 of the code sec_403 of the code provides that a retirement_income_account provided by a church shall be treated as an annuity_contract described in sec_403 and amounts paid_by an employer described in paragraph a to such an account shall be treated as amounts contributed by the employer for an annuity_contract for the employee on whose behalf such account is maintained the term retirement_income_account for purposes of this section means a defined contribution program established or maintained by a church a convention or association of churches including an organization described in sec_414 to provide benefits under sec_403 for an employee described in paragraph thereunder or his beneficiaries page sec_403 of the code requires that arrangements pursuant to sec_403 of the code must satisfy requirements similar to the requirements of sec_401 and similar to the incidental death_benefit requirements of sec_401 with respect to benefits accruing after date in taxable years ending after such date the requirements of sec_401 regarding direct rollovers are met in addition this section requires that for distributions made after date sec_401 of the code generally provides that the required_beginning_date for commencement of benefits is april of the calendar_year following the later of the calendar_year in which the employee attains age or the calendar_year in which the employee retires sec_401 specifies required_minimum_distribution rules for the payment of benefits from qualified_plans sec_403 of the code provides generally that sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 may be paid only when the employee attains age has a severance of employment dies becomes disabled within the meaning of sec_72 or in the case of hardship such contract may not provide for the distribution of any income attributable to such contributions in the case of hardship sec_403 of the code provides that in the case of a contract purchased under a plan which provides a salary reduction agreement the contract must meet the requirements of sec_401 sec_401 requires a sec_403 arrangement which provides for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements of an employer maintaining such plan providing for elective_deferrals to the limitation in effect under sec_402 for taxable years beginning in such calendar_year sec_402 of the code provides generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds the applicable_dollar_amount for the applicable_dollar_amount is dollar_figure such amount is increased by an amount equal to dollar_figure for each year through sec_402 of the code provides that in the case of a qualified_employee of a qualified_organization with respect to employer contributions used to purchase an annuity_contract under sec_403 under a salary reduction agreement the limitation of sec_402 as modified by sec_402 for any taxable_year shall be increased by whichever of the following is the least i dollar_figure ii dollar_figure reduced by amounts not included in gross_income for prior taxable years by reason of this paragraph or iii the excess of dollar_figure multiplied by the number of years_of_service of the employee with the qualified_organization over the employer contributions described in paragraph made by the organization on behalf of such employee for prior taxable years determined in the manner prescribed by the secretary a qualified_organization for these purposes means any educational_organization hospital home health service agency health and welfare page service agency church_or_convention_or_association_of_churches and includes any organization described in sec_414 and a qualified_employee means any employee who has completed years_of_service with the qualified_organization sec_415 of the code provides in relevant part that an annuity_contract described in sec_403 shall not be considered described in sec_403 unless it satisfies the sec_415 limitations in the case of an annuity_contract described in sec_403 the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 or sec_415 limitations sec_415 of the code provides that all years_of_service by i a duly ordained commissioned or licensed minister of a church or ii a lay person as an employee of a church a convention or association of churches including an organization described in sec_414 shall be considered as years_of_service for one employer part iv d of the general explanation of the tax equity and fiscal responsibility act of act contains in pertinent part the following information regarding investments made by or on behalf of participants for whom contributions are made into a retirement_income_account as described in sec_403 of the code the act also provided that generally the tax rules relating to tax-sheltered contracts apply to retirement income accounts provided by a church for its employees under the act a retirement_income_account means a program which is a defined_contribution_plan sec_414 and which is established or maintained by a church to provide retirement benefits for its employees under the tax-sheltered annuity rules thus a church-maintained retirement_income_account differs from a tax-sheltered annuity only in that the account is not maintained by an insurance_company the assets of a church-maintained retirement_income_account for the benefit of an employee or his beneficiaries may be commingled in a common_trust_fund made up of such accounts however that part of the common fund which equitably belongs to any account must be separately accounted for ie it must be possible at all times to determine the account's interest in the fund and cannot be used for or diverted to any purposes other than the exclusive benefit of such employee and beneficiaries in this case you represent that church b an employer described in sec_501 of the code which is exempt from tax under sec_501 has established plan x as its sec_403 program for its employees all contributions and the earnings thereon are fully vested and nonforfeitable at all times plan x does not meet the requirements of a sec_403 annuity_contract the restrictions of transferability are present in plan x as required by sec_401 of the code pian x satisfies the restrictions under sec_403 of the code that amounts attributable to elective_deferrals shall not be distributable earlier than upon the attainment of age severance of employment death disability or hardship in addition plan x page satisfies the sec_403 requirements and limits contributions in accordance with sec_415 of the code accordingly we conclude with respect to ruling_request sec_3 and that plan x satisfies the requirements of sec_403 of the code applicable to retirement income accounts and contains accounts that qualify as retirement income accounts under sec_403 that contributions made by an employer for an employee to the trust in compliance with the express terms of plan x and the provisions of the code and any earnings thereon will not be taxable to the employee when contributed or earned but will instead be taxable to the recipient only for the taxable_year in which such amounts are distributed that for purposes of calculating the limits under sec_415 of the code all years_of_service of a participant as an employee of a church a convention or association of churches or any other organization that is exempt from tax under sec_501 and shares common religious bonds and convictions with church b will be treated as years_of_service for the same employer and all contributions for annuity_contracts for the participant by any of the foregoing during such years will be treated as contributions by the same employer your ruling_request numbers six through nine are hypothetical pursuant to section dollar_figure of revproc_2003_04 2003_1_irb_123 a letter_ruling will not be issued on alternative plans of proposed transactions or on hypothetical situations accordingly we are not ruling on those requests this ruling as stipulated in your correspondence dated date date and date is contingent upon the adoption of the amendments to plan x this ruling does not address any provisions that may violate the nondiscrimination requirements of sec_403 and sec_401 of the code this ruling does not extend to any operational violations of sec_403 of the code by plan x now or in the future this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative page any questions concerning this ruling should be addressed to kekkekrkeeekrikk id ee semen at not a toll free number sincerely yours uv low sl fare frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice deleted copy of ruling letter cc
